Citation Nr: 0328676	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right leg injury.

2.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service between January 1952 and 
January 1995, including service in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision that 
concluded that new and material evidence had not been 
received sufficient to reopen the veteran's previously denied 
claim of entitlement to service connection for residuals of a 
right leg injury (which the RO characterized as a contusion 
of the right leg (also claimed as a right knee injury)) and 
also denied the veteran's claim of entitlement to service 
connection for residuals of a left leg injury.  The veteran 
perfected a timely appeal.  A Travel Board hearing was held 
before the undersigned Veterans Law Judge in May 2003.


REMAND

Initially, the Board observes that, on a VA Form 21-4142 
received at the RO in November 2001, the veteran stated that 
additional medical records in support of his claims were 
available at the VA Medical Center in Shreveport, Louisiana.  
He also stated that he was scheduled for VA orthopedic 
examination at this facility in January 2002 "for possible 
surgery."  Additionally, the veteran testified at his May 
2003 Travel Board hearing that he had been treated at the VA 
since 2001.  To date, however, none of the veteran's VA 
medical records for this period have been associated with his 
claims folder.  The law states that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records for the period from January 1, 2001, to the present 
that may be available at the VA Medical Center in Shreveport, 
Louisiana.  See 38 U.S.C.A. § 5103A (West Supp. 2002).

The Board also observes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Court") 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002), and any other 
applicable legal precedent.  In doing so, 
the veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should contact the VA Medical 
Center in Shreveport, Louisiana, and 
request that this facility provide the 
veteran's complete VA treatment records 
for the period from January 1, 2001 to 
the present.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's request to 
reopen his previously denied claim of 
entitlement to service connection for 
residuals of a right leg injury and his 
claim of entitlement to service 
connection for residuals of a left leg 
injury, in light of all pertinent legal 
authority and the evidence of record on 
this claim.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


